Citation Nr: 0930160	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-37 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent prior to May 30, 2007 and an increased rating greater 
than 20 percent from May 30, 2007 for lumbosacral strain. 

2.  Entitlement to an increased rating greater than 10 
percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to October 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The June 2006 rating decision denied the Veteran's claim for 
an increased rating greater than 10 percent for his 
lumbosacral spine disorder.  Thereafter, a subsequent June 
2007 rating decision increased the rating to 20 percent, 
effective May 30, 2007.  Regardless of the RO's actions, the 
issue remains before the Board because the increased rating 
was not a complete grant of the maximum benefits available.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2009.  A transcript of that proceeding has 
been associated with the claims folder.


FINDINGS OF FACT

1.  Prior to May 30, 2007, the Veteran's lumbosacral spine 
disorder was manifested by chronic low back pain, muscle 
spasms, slight limitation of motion, and tenderness, but not 
by limitation of forward flexion of the thoracolumbar spine 
to 60 degrees or less, an abnormal gait, or ankylosis, or 
incapacitating episodes requiring both bedrest and treatment 
by a physician.

2.  After May 30, 2007, the Veteran's lumbosacral spine 
disorder was manifested by chronic low back pain, muscle 
spasms, slight limitation of motion, tenderness, and an 
abnormal gait, but not by limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or ankylosis, 
or incapacitating episodes requiring both bedrest and 
treatment by a physician.

3.  The Veteran's right lower extremity radiculopathy is 
manifested by clinical and physical evidence of sciatic pain, 
but without loss of reflexes or muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent prior to May 30, 2007 for a lumbosacral spine 
disability, to include muscular back strain and lesion in the 
medial superior aspect of the left iliac bone abutting the SI 
joint, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5237 (2008).

2.  The criteria for a disability rating greater than 20 
percent from May 30, 2007 for a lumbosacral spine disability, 
to include muscular back strain and lesion in the medial 
superior aspect of the left iliac bone abutting the SI joint, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2008).

3.  The criteria for a disability rating greater than 10 
percent for right lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.124a, DC 8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in May 2006 and May 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

Both letters also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the DC under which the Veteran is rated contains 
criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant DCs, which 
typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their 
severity and duration, and their impact upon employment 
and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  With 
respect to the Veteran's claim for an increased rating for 
right lower extremity radiculopathy, the Board observes that 
the Vazquez-Flores notice requirements do not apply to 
initial rating claims following the grant of service 
connection, such as this claim.  Nevertheless, the notice 
letter dated in May 2008 fulfilled the notice requirements as 
detailed in Vazquez-Flores, and the Veteran's claim was 
subsequently readjudicated following issuance of that notice.   
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
June 2006, May 2007, and April 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's lumbosacral spine or right 
lower extremity disorders since he was last examined.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  As will be discussed in 
greater detail below, the VA examinations included an 
interview with the Veteran, at which point they discussed the 
Veteran's history and current symptoms, review of the 
available treatment records, appropriate diagnostic testing, 
including MRI and CT scans, and a physical examination.  The 
Board, therefore, finds the resulting examination reports to 
be thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claims for increased 
rating.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2008).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath, supra.

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case respect to the 
Veteran's claim for an increased initial rating for right 
lower extremity radiculopathy, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

With respect to the Veteran's claim for an increased rating 
for his lumbosacral spine disorder, the degree of impairment 
resulting from a disability is a factual determination and 
generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

Lumbosacral Spine

The Veteran is currently rated at 10 percent under DC 5237 
for his lumbosacral spine disability prior to May 30, 2007, 
and at 20 percent from that date.  Regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002), including the rating criteria for evaluating 
disabilities of the thoracic, lumbar, and cervical spine.  
Effective from September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  
 
The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2008). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees.  Id., Notes (2) and (4).  Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability.

Prior to May 30, 2007

The Veteran underwent an MRI in May 2006 that showed evidence 
of degenerative disc disease, specifically a grade I 
spondylolisthesis at L5/S1 with bilateral spondylosis.  There 
was also evidence of a probable benign giant cell tumor or 
bone cyst of the left ilium adjacent to the sacroiliac joint.  
There was no evidence of sciatica in the right lower 
extremity.

The Veteran was afforded a VA examination in June 2006.  The 
Veteran reported current symptoms of daily back pain on the 
level of 5 out of 10.  Several times per month he reported 
acute muscle spasms lasting up to 10 minutes.  The Veteran 
reported the pain radiated through his right leg into the 
ankle.  The Veteran reported no increased limitation with 
flare-ups or repetitive motion, no incoordination, no excess 
fatigability, and no incapacitating episodes in the previous 
year.  The Veteran was able to drive and perform light duties 
around the house.  He had used a cane in the past and 
occasionally at the present time.  The Veteran reported 
episodes of numbness in the right leg.  He experienced a 
burning type pain in the right lower extremity going down to 
the heel.  The examiner noted the findings of the May 2006 
MRI.  On physical examination, the Veteran had thoracolumbar 
flexion to 70 degrees with pain, extension to 20 degrees with 
pain, and 30 degrees right flexion and rotation with pain.  
The examiner diagnosed chronic lumbar pain syndrome secondary 
to spondylolisthesis and L5/S1 disc desiccation and decreased 
range of motion of the lumbar spine.  With respect to the 
right leg, he had a weak extensor hallucis longus, positive 
straight leg raise signs at 30 degrees, no reflex in the 
right knee, decreased reflexes in the right ankle, and 
decreased pinprick to the right lower extremity, including 
the thigh, leg, and foot.  The examiner diagnosed sciatica of 
the right leg and commented that there was clinical and 
physical evidence of sciatic pain.

During the following year, the Veteran received ongoing 
treatment for his back pain, including multiple epidural 
steroid injections for the pain beginning in July 2006.  The 
Veteran also was prescribed multiple types of medication for 
pain management.  In March 2007, the Veteran was seen for 
radiating pain in both lower extremities.  The Veteran 
reported his recent bilateral lower extremity radiating pain 
in an April 2007 statement, as well as experiencing pain at a 
constant 7 out of 10.  The Veteran claimed that his symptoms 
had worsened.

Under DC 5237, the Veteran is not entitled to a rating 
greater than 10 percent prior to May 30, 2007.  The Veteran's 
limitation of motion does not warrant a rating greater than 
10 percent because flexion is not limited to less than 60 
degrees nor is there muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Board notes the Veteran's observed range of motion prior to 
May 30, 2007 was never observed to be less than 70 degrees.   
 
Similarly, the Veteran is not entitled to a greater rating 
under any other DC.  There is no evidence of a diagnosis of 
intervertebral disc syndrome nor is there evidence or 
allegation that the Veteran suffered any incapacitating 
episodes that required prescribed bed rest and treatment by a 
physician, so DC 5243 is not applicable.  The Board notes the 
Veteran has submitted evidence of multiple work absences he 
attributes to his back pain, and he reported that these were 
often also generally attributable to outpatient treatment 
appointments at VA for his back disorder.  However, there is 
no evidence of prescribed bed rest on those occasions, or at 
any other time.  There is also no evidence of bladder or 
bowel impairment resulting from his disability.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As will 
be discussed below, the Veteran is already separately rated 
for neurological manifestations of the low back disorder 
under DC 8520.  Arthritis of the spine may be rated under DC 
5003, for degenerative, hypertrophic or osteo-arthritis.  See 
38 C.F.R. § 4.71a, DC 5003 (2008).  DC 5003 is used where 
there is evidence of arthritis and some limitation of motion, 
but not enough limitation of motion to be compensable under 
the appropriate DC.  The Veteran's current 10 percent rating 
under DC 5237, as discussed above, is based on limitation of 
motion due to pain and a separate rating under DC 5003 would 
be for the same symptomatology.  As separate ratings may not 
be assigned for the same symptomatology, a separate 10 
percent rating under DC 5003 for the Veteran's limitation of 
motion based on pain is not warranted in this case.

The Board notes that the Veteran's functional loss was 
considered for this time period, as the medical evidence 
shows that the Veteran has consistently complained of pain in 
the back.  38 C.F.R. §§ 4.40, 4.45.  The Board notes, 
however, the limitation of flexion, extension, and lateral 
flexion documented during the June 2006 examination as 
resulting from pain is already contemplated in the disability 
rating currently assigned.  The Veteran reported during the 
June 2006 examination that range of motion was not further 
limited by fatigability, incoordination, or repetition.  The 
Veteran's motion was limited only by pain.  There is 
otherwise no evidence of impairment of motor skills, muscle 
function, or strength.  Consequently, the Board finds that a 
higher disability rating based on functional loss is not 
warranted.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected lumbosacral spine disability.  As 
the greater weight of evidence is against the claim, there is 
no doubt on this matter that could be resolved in his favor.

After May 30, 2007

The Veteran was afforded a second VA examination, on May 30, 
2007.  The Veteran reported chronic mechanical low back pain 
of 6 to 7 out of 10 without medication and 4 to 5 out of 10 
with medication and right leg sciatica with pain of 8 to 9 
out of 10 without medication and 3 to 4 out of 10 with 
medication.  The Veteran denied flare-up pain, except when 
forgetting to take his medication.  On the day of 
examination, the Veteran reported significant pain because he 
had forgotten to take his medication.  The Veteran reported 
usually using a cane, but was not using the cane on the day 
of the examination and reported that medication was 
beneficial in relieving his back pain.  The Veteran worked as 
a construction trades recruiter and reported pain with 
climbing stairs and prolonged sitting, diminished with 
frequent breaks to stand and stretch.  He claimed to be able 
to stand for only 10 minutes because of pain.  The examiner 
described the Veteran as having an exaggerated, waddling type 
gait.  Physical examination revealed tenderness in the 
lumbosacral area.  Sensation was intact to light touch for 
all dermatomes in both lower extremities and all muscle 
strength testing was observed as 5 out of 5 for all bilateral 
lower extremity muscles with no atrophy.  Reflexes were 
normal.  Straight leg raises were negative sitting and 
positive for pain lying on the right without corresponding 
quadriceps spasm.  Range of motion for the thoracolumbar 
spine was observed as pre-repetitive motion to 40 degrees of 
flexion, 30 degrees of extension and bilateral rotation, and 
20 degrees of bilateral flexion.  Post-repetitive motion 
remained the same, except for extension which was 20 degrees.  
On repetition there was no apparent muscle weakness, 
fatigability, or incoordination.  The Veteran complained of 
pain through the entire range of motion in each plane.  The 
examiner observed the loss of active motion appeared to be 
volitional and due to symptom exaggeration.

The Veteran received continued medication and treatment for 
his back pain and radiating leg pain, including continuing 
steroid injections.  In October 2007, the Veteran was seen 
for an initial physical therapy evaluation.  The Veteran 
reported his overall health as "good."  There was an 
observed leg length discrepancy of less than one-quarter 
inch.  The Veteran's gait was described as slightly antalgic.  
The Veteran's active range of motion was noted as restricted, 
with lumbar flexion and extension limited by 50 percent by 
pain, bilateral side flexion by 40 percent, left rotation by 
30 percent, and right rotation by 25 percent.  The Veteran 
declined regular physical therapy, as he claimed his job 
would prevent him from making regular appointments.  The 
physical therapist, therefore, provided the Veteran with a 
home exercise program (HEP).

In November 2007, the Veteran reported worsening lumbosacral 
back pain and right leg pain, described as sharp and stabbing 
and worse with touch and pressure, following a sacroiliac 
injection in October 2007.  The treatment record noted the 
Veteran had received two opinions regarding his pain 
management previously, but had requested a third.  On 
examination, right straight leg raises were positive at 30 
degrees.  There was some observed weakness on muscle testing 
of the left lower extremity.  The results indicated a 
positive Waddells test, as the pain was out of proportion to 
the stimulus, there were negative signs on axial load, and 
negative signs on distracted straight leg raises.

In November 2007, the Veteran had another MRI that showed a 
mild posterior disc bulge at L1/L2.  There was mild facet 
arthrosis at L1/L2 and L4/L5.  At L5/S1 there was a right 
paracentral posterior disc bulge that did not contact the 
associated nerve root.  The exam also observed the previously 
diagnosed lesion within the left iliac bone that did not 
appear to have grown in size.  

A December 2007 physical therapy note indicated the Veteran 
was feeling "somewhat better" and reported being somewhat 
compliant with his HEP, but was unable to demonstrate his HEP 
properly.  The therapist concluded the Veteran was not 
compliant wit the HEP.

In December 2007 a bone scan was done to better diagnose the 
lesion.  The scan found a lobulated, septated lesion within 
the left posterior iliac bone adjacent to the sacroiliac 
joint.  It appeared to be of benign etiology, such as a giant 
cell tumor, aneurismal bone cyst, or intraosseous hemangioma.  
There was also evidence of bilateral L5 pars defect and mild 
degenerative changes of the lumbar spine.  A December 2007 CT 
scan showed the same lesion adjacent to the SI joint.

In April 2008, the Veteran was afforded another VA 
examination.  The Veteran complained of worsening back pain 
and right leg sciatica since his previous examination.  The 
Veteran reported flare-ups when he failed to take his 
medication.  He reported independence in his activities of 
daily living, but limited sitting tolerance and an inability 
to run or play basketball.  On examination, there was 
observed tenderness in the lumbosacral spine area, but no 
muscle spasms.  Sensation was intact to light touch for all 
dermatomes of the bilateral lower extremities.  Muscle 
strength testing for the lower extremities was universally 5 
out of 5 without evidence of wasting or atrophy.  Reflexes 
were normal.  Straight leg raises were subjectively positive 
bilaterally.  Flexion was to 40 degrees and after repetitive 
motion to 54 degrees.  Extension was to 14 degrees pre- and 
post-repetitive motion.  Left lateral flexion was to 16 
degrees and to 20 degrees after repetitive motion.  Right 
lateral flexion was to 10 degrees and to 12 degrees after 
repetitive motion.  Left and right lateral rotation was to 30 
degrees both pre- and post-repetitive motion.  The Veteran 
again complained of pain throughout the arc of motion and the 
examiner again considered the Veteran's loss of active range 
of motion volitional and exaggerated.

Under DC 5237, the Veteran is entitled to a 20 percent 
rating, but no higher, for limitation of forward flexion 
greater than 30 degrees but not greater than 60 degrees.  The 
Veteran's limitation of motion does not warrant a rating 
greater than 20 percent because flexion is not limited to 
less than 30 degrees nor is there ankylosis of the entire 
thoracolumbar spine.   
 
Similarly, the Veteran is not entitled to a greater rating 
under any other DC.  For this time period, there is no 
evidence of a diagnosis of intervertebral disc syndrome nor 
is there evidence or allegation that the Veteran suffered any 
incapacitating episodes that required prescribed bed rest and 
treatment by a physician, so DC 5243 is not applicable.  The 
Board again notes the Veteran has submitted evidence of 
multiple work absences he attributes to his back pain, and he 
reported that these were often also generally attributable to 
outpatient treatment appointments at VA for his back 
disorder.  However, there is no evidence of prescribed bed 
rest on those occasions, or at any other time.  There is also 
no evidence of bladder or bowel impairment resulting from his 
disability.  

A separate rating for the Veteran's degenerative arthritis is 
inapplicable, as discussed above, because his 20 percent 
rating under 5237 is for limitation of motion and a separate 
rating would constitute unlawful pyramiding.  See Esteban, 
supra.  As noted, the Veteran is separately rated for 
neurological manifestations of his back disorder under DC 
8520, as discussed below.

The Board notes that the Veteran's functional loss was 
considered for this time period, as the medical evidence 
shows that the Veteran has consistently complained of pain in 
the back.  38 C.F.R. §§ 4.40, 4.45.  The Board notes, 
however, the limitation of flexion, extension, and lateral 
flexion documented during the May 2007 and April 2008 
examinations as resulting from pain are already contemplated 
in the disability rating currently assigned.  In addition, 
the Board finds it significant that both the May 2007 and 
April 2008 examination reports state the Veteran's loss of 
active range of motion appeared volitional and exaggerated.  
In any case, both examination reports concluded that range of 
motion was not further limited by fatigability, 
incoordination, or repetition, save for extension limited by 
10 degrees in the May 2007 examination.  Remarkably, the 
Board notes the Veteran's forward and lateral flexion 
actually increased with repetition during the April 2008 
examination.  The Veteran's motion was limited only by pain.  
There is otherwise no evidence of impairment of motor skills, 
muscle function, or strength.  Despite his complaints of 
chronic pain, there is no wasting of the back muscles, which 
indicates that he retains the ability to use these muscles in 
a close to normal fashion and that he, in fact, does so.  
Consequently, the Board finds that a higher disability rating 
based on functional loss is not warranted.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected lumbosacral spine disability.  As 
the greater weight of evidence is against the claim, there is 
no doubt on this matter that could be resolved in his favor.

Right Lower Extremity Radiculopathy

The Veteran is currently rated at 10 percent under DC 8520 
for his right lower extremity radiculopathy.  The Veteran 
claims that his current rating does not adequately quantify 
his level of impairment and contends he is entitled to a 
higher rating.  

Neurological impairments affecting the sciatic nerve are 
evaluated under DC 8520.  For diseases of the peripheral 
nerves, disability ratings are based on whether there is 
complete or incomplete paralysis of the particular nerve.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  Complete paralysis of the sciatic nerve 
is evidenced by the foot dangled and dropped, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 
(2008).  As none of the manifestations of complete paralysis 
are present, the medical evidence does not support a finding 
of complete paralysis of the sciatic nerve here. 
 
Disability ratings for diseases of the peripheral nerves 
under DC 8520 are based on relative loss of function of the 
involved extremity with attention to the site and character 
of the injury, the relative impairment of motor function, 
trophic changes, or sensory disturbances.  See 38 C.F.R. § 
4.120.  Under DC 8520, for incomplete paralysis, as is the 
case here, DC 8520 provides for a 10 percent disability 
rating if the condition is mild.  If the condition is 
considered "moderate," a 20 percent disability rating is 
provided.  If the condition is considered "moderately 
severe," a 40 percent disability rating is provided and a 60 
percent rating is provided for conditions considered 
"severe, with marked muscular atrophy."  The Board observes 
that the words "mild," "moderate," and "severe" as used 
in the various DCs are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The Board notes the applicable medical history and evidence 
has been discussed in the preceding discussion of the 
Veteran's lumbosacral spine, which has been determined to be 
the cause of the Veteran's right lower extremity 
radiculopathy.  To briefly summarize, during the June 2006 VA 
examination the Veteran was observed to have a weak right 
extensor hallucis longus, positive straight leg raise signs 
at 30 degrees on the right, no reflex in the right knee, 
decreased reflexes in the right ankle, and decreased pinprick 
to the right lower extremity, including the thigh, leg, and 
foot.  The examiner diagnosed sciatica of the right leg and 
commented that there was clinical and physical evidence of 
sciatic pain.  During an examination in November 2007, right 
straight leg raises were positive at 30 degrees.  There was 
some observed weakness on muscle testing of the left lower 
extremity.  The results indicated a positive Waddells test, 
evidence of which included negative signs on distracted 
straight leg raises.  During both the May 2007 and April 2008 
VA examinations sensation was intact to light touch for all 
dermatomes in both lower extremities and all muscle strength 
testing was observed as 5 out of 5 for all bilateral lower 
extremity muscles with no atrophy.  Reflexes were normal.  
During the May 2007 examination straight leg raises were 
negative sitting and positive for pain lying on the right 
without corresponding quadriceps spasm, while during the 
April 2008 examination straight leg raises were subjectively 
positive bilaterally.  

The Board notes there is inconsistent evidence of record as 
to whether the Veteran experiences bilateral lower extremity 
radiating pain or whether the radiating pain is limited to 
the right lower extremity.  In March 2007 and April 2007 the 
Veteran reported bilateral lower extremity radiating pain.  
However, the Veteran does not appear to have complained of 
left lower extremity radiating pain during any of his three 
VA examinations or the majority of his treatment records.  
Indeed, during his April 2009 Board hearing the Veteran 
conceded that his symptoms were primarily confined to the 
right lower extremity, while noting occasional left lower 
extremity tingling and pain to the knee and tingling in the 
toes.  Significantly, while the Veteran has been diagnosed 
with sciatica of the right leg, no comparable diagnosis has 
been made for the left lower extremity.

Based on the aforementioned evidence, the Board concludes 
that the Veteran's right leg radiculopathy is no greater than 
mild, thus a rating greater than 10 percent under DC 8520 is 
not warranted.  As to the left lower extremity, even assuming 
his complaints are the result of radiculopathy related to his 
back disability, the overall impairment is shown to be 
consistent with no more than a slight, incomplete paralysis; 
thus, a separate rating for the left leg is not warranted. 
 
More specifically, with respect to the right lower extremity, 
the medical evidence does not support a rating greater than 
10 percent rating under DC 8520 for mild incomplete paralysis 
of the sciatic nerve.  That is, the medical evidence 
indicates the Veteran has chronic low back pain with some 
complaints of radiating pain down his right lower extremity.  
The evidence demonstrates that the Veteran's sciatica is 
manifested primarily by subjective pain and numbness.  The 
Board acknowledges the June 2006 VA examination showed some 
evidence of muscle weakness, decreased reflexes at the right 
knee and ankle, and decreased pinprick in the right lower 
extremity.  However, subsequent testing, including the May 
2007 and April 2008 VA examinations, have consistently found 
intact sensation at all right lower extremity dermatomes, 
normal reflexes, and no muscle weakness or atrophy.  Thus, 
while the Veteran has been diagnosed with right leg sciatica, 
since June 2006 the medical evidence has consistently ruled 
out muscular atrophy, decreased range of motion of the lower 
extremities or weakness of the lower extremities.  The 
Veteran complains of right leg radiating pain and numbness, 
but these complaints are not supported by the objective 
evidence.  Sensory deficit, weakness, and muscular atrophy 
have been ruled out by objective physical examination.  In 
short, the medical evidence as a whole supports a disability 
picture consistent with no more than mild incomplete 
paralysis of the sciatic nerve. 
 
With respect to the Veteran's reported radiating pain down 
the left lower extremity, based on the totality of the 
evidence, the Board again concludes a separate rating is not 
warranted.  The Board acknowledges the Veteran's assertions 
of pain going from his low back to his left lower extremity.  
Certainly, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as subjective complaints of 
pain radiating from the back down his left leg.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As 
noted above, however, despite these reports no medical 
provider has diagnosed the Veteran with sciatica or other 
neurological disorder involving the left lower extremity.  
The Board also notes that May 2007 and April 2008 examination 
revealed intact sensation in all dermatomes of the left lower 
extremity.  There has been no reported muscle weakness or 
atrophy.  During the June 2006 VA examination there was full 
range of motion of the left knee and there was no 
documentation of limited range of motion at the left ankle 
that could be characterized as moderate.  Thus, the only 
objective evidence of radiating pain from the back to the 
left lower extremity is periodic complaints that have not 
been confirmed by multiple examinations and testing.  

The Board has also considered the Veteran's own reports of 
radiating pain down the left leg, which he acknowledges are 
less significant than his right leg pain.  The Board has 
determined these isolated reports of pain and tingling 
constitute a disability picture consistent with no more than 
sight, incomplete paralysis of the sciatic nerve, therefore, 
a separate rating under 38 C.F.R. § 4.124a, DC 8520 is not 
warranted.  

The Board notes the Veteran's functional loss was considered.  
38 C.F.R. §§ 4.40, 4.45.  As discussed, there is no evidence 
of limitation of motion of the right knee or evidence of 
significant impairment of motion of the right ankle.  Indeed, 
the Veteran has not complained of any such limitation.  The 
Veteran does report tightness, tingling, and shooting pain in 
his right lower extremity, with occasional numbness, but does 
not claim that these symptoms affect range of motion of the 
knee or ankle or cause increased fatigability.  The Board 
observes the Veteran has reported falling down on several 
occasions and that his gait has been described as an 
exaggerated, waddling gait.  The Board notes the April 2009 
VA examiner also described feigned appearing ataxia during 
range of motion assessment.  There is no objective evidence 
of impairment of motor skills, muscle function, or strength, 
including range of motion testing.  Despite his complaints of 
chronic pain, there is no wasting of the back or lower 
extremity muscles, which indicates that he retains the 
ability to use these muscles in a close to normal fashion and 
that he, in fact, does so.  Thus, the Veteran has certain 
neurological manifestations, primarily pain and tingling, but 
this is compensated by the current ratings.  Consequently, 
the Board finds that a higher disability rating based on 
functional loss is not warranted. 
 
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected right lower extremity 
radiculopathy.  As the greater weight of evidence is against 
the claim, there is no doubt on this matter that could be 
resolved in his favor.

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected lumbosacral spine or right lower extremity 
radiculopathy is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's lumbosacral 
spine and right lower extremity radiculopathy with the 
established criteria shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
spine or right lower extremity radiating pain.  Indeed, 
although the Veteran has reported on multiple occasions to 
the emergency room in the past several years for complaints 
of back and leg pain, it does not appear from the record that 
he has been hospitalized as an inpatient at all for those 
disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  During the April 2009 Board hearing the Veteran 
reported his previous and current employers had been very 
understanding regarding his back and leg pains and had 
allowed him adequate leave time to seek treatment as needed.  
The nature of the Veteran's job as a recruiter, furthermore, 
permitted him flexibility to stand, walk, and stretch as 
needed to address any back pain.  The Board notes the Veteran 
reported in May 2009 that he had recently been let go from 
his job.  However, there is no indication that the Veteran's 
back or leg disabilities played any role in that employment 
decision.  In essence, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.




ORDER

Entitlement to an increased rating greater than 10 percent 
prior to May 30, 2007 and an increased rating greater than 20 
percent from May 30, 2007 for lumbosacral strain is denied. 

Entitlement to an increased rating greater than 10 percent 
for right lower extremity radiculopathy is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


